United States Court of Appeals for the Federal Circuit


                                       04-3260



                                NANCY L. JOHNSTON
                         (substituted for William F. Johnston),

                                                             Petitioner,

                                           v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                              Respondent.



       John H. Williamson, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, filed a petition for rehearing
for respondent. With him on the petition were Peter D. Keisler, Assistant Attorney
General, David M. Cohen, Director, and William F. Ryan, Assistant Director. Of counsel
on the petition was Jill Gerstenfeld, Attorney, Office of the General Counsel, Office of
Personnel Management, of Washington, DC.

      Nancy L. Johnston (for William F. Johnston), of Seaford, Delaware, pro se.


Appealed from: United States Merit Systems Protection Board
 United States Court of Appeals for the Federal Circuit
                                       04-3260

                                NANCY L. JOHNSTON
                         (substituted for William F. Johnston),

                                                             Petitioner,

                                           v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                             Respondent.


                           ON PETITION FOR REHEARING

Before NEWMAN, CLEVENGER, and, BRYSON, Circuit Judges.

                                      ORDER

       A petition for rehearing having been filed by the respondent, Office of Personnel

Management,

       Upon consideration thereof,

       IT IS ORDERED THAT:

       (1)   The petition for rehearing is granted for the limited purpose of modifying

the opinion issued on June 28, 2005. The precedential order modifying the opinion is

attached.

       (2)   The mandate of the court will issue on November 25, 2005.


                                                FOR THE COURT


November 17, 2005                               _____________________
                                                Jan Horbaly
                                                Clerk


 cc:   Nancy L. Johnston
       John H. Williamson, Esq.
United States Court of Appeals for the Federal Circuit


                                       04-3260



                                NANCY L. JOHNSTON
                         (substituted for William F. Johnston),

                                                      Petitioner,

                                           v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                      Respondent.




Before NEWMAN, CLEVENGER, and BRYSON, Circuit Judges.

PER CURIAM.



                               ON RECONSIDERATION



      The Office of Personnel Management (OPM) has requested amendment of the

court's opinion, reported at Johnston v. OPM, 413 F.3d 1339 (Fed. Cir. 2005), to clarify

that the duty to notify Mr. Johnston of his separation and eligibility for disability

retirement belonged primarily to the agency that employed Mr. Johnston, rather than

OPM. We agree that clarification is warranted. Accordingly, the opinion is modified as

follows (with emphases added to show the changes made):

      413 F.3d at 1342, second full paragraph, first sentence is changed to read:

"OPM bears the burden of showing that the requisite notice was sent by the agency."
       413 F.3d at 1342, third full paragraph, first sentence is changed to read: "The

Board ignored the burden on OPM to show that notice was given by the agency, and . .

. ."

       413 F.3d at 1343, first paragraph, last sentence is changed to read: "The burden

is on OPM to establish compliance with the statutory and regulatory requirements . . . ."

       413 F.3d 1343, final paragraph, second sentence is changed to read: ". . . as to

whether or when the agency sent or Mr. Johnson received . . . ."

       No costs.




04-3260                                     2